     Case 1:20-cv-00061-DAD-JLT Document 37 Filed 03/31/21 Page 1 of 11


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   NATHAN BELL, individually, and on                No. 1:20-cv-00061-NONE-JLT
     behalf of other members of the general
12   public similarly situated,                       ORDER GRANTING PLAINTIFF’S MOTION
                                                      TO REMAND UNDER 28 U.S.C. § 1447
13                      Plaintiff,
                                                      (Doc. No. 3)
14           v.
15   NUSIL TECHNOLOGY LLC, et al.,
16                      Defendants.
17

18           Before the court is plaintiff Nathan Bell’s motion to remand this wage-and-hour putative

19   class action to the Kern County Superior Court, where it was originally filed. (Doc. No. 3.)

20   Plaintiff’s former employers, defendants NuSil Technology, LLC and Avantor Performance

21   Materials, LLC, timely removed this action from state court to this federal court on January 13,

22   2020 pursuant to the Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1332(d). (Doc. Nos. 1–

23   2.) Defendants have opposed the motion and plaintiff has filed a reply. (Doc. Nos. 6–7.)

24           Pursuant to Local Rule 230(g) and General Order No. 617, the court has taken this matter

25   under submission on the papers without holding a hearing. For the reasons set forth below, the

26   court will grant plaintiff’s motion to remand.

27   /////

28   /////
                                                      1
     Case 1:20-cv-00061-DAD-JLT Document 37 Filed 03/31/21 Page 2 of 11


 1                                            BACKGROUND

 2          Plaintiff’s complaint asserts nine causes of action for violations of various provisions of

 3   the California Labor Code, including failure to pay or timely pay overtime, rest and meal period

 4   premiums, and final wages; to comply with wage statements; to keep requisite payroll records;

 5   and to reimburse for business expenses. (Doc. No. 2-1, Compl.) Plaintiff’s tenth and final cause

 6   of action is for violation of the California Business and Professions Code § 17200, et seq. (Id.

 7   ¶ 26.) According to plaintiff, defendants engaged in a “pattern and practice” of violating

 8   California wage-and-hour laws. (Id.) From May 2013 to May 2018, defendants allegedly

 9   employed plaintiff as an hourly-paid or non-exempt employee in California and plaintiff now

10   seeks to be a class representative of other similarly-situated California employees who worked or

11   have been working for defendants at any time between October 2015 to the entry of final

12   judgment in this case. (Id. ¶¶ 13–14, 18–19.) Plaintiff does not know the membership of the

13   entire class but estimates there are over 50 class members. (Id. ¶ 16a.) Defendants claim in their

14   removal papers, however, that 256 full-time employees fit within plaintiff’s class definition in

15   2016; 297 full-time employees in 2017; 271 full-time employees in 2018; and 292 full-time

16   employees in 2019. (Doc. No. 2-2 ¶¶ 4–8.)

17          Plaintiff’s complaint does not specify the amount in controversy, either personally with

18   respect to plaintiff or in aggregate as to the putative class.1 (See Doc. No. 2-1, Compl.) In the

19   absence of an allegation regarding the amount in controversy, defendants assert in their notice of

20   removal that they may be liable for up to $6,605,324.34 in damages, including attorneys’ fees.
21   (Doc. Nos. 1 ¶ 11; 6-2 ¶ 14). This estimate of defendants’ potential liability is based on the

22   personal knowledge of Caroline Flood, an employee in defendants’ human resources department,

23   who has reviewed defendants’ employment records and plaintiff’s complaint. (Doc. Nos. 2-2

24   ¶¶ 1, 3–12; 6-2 ¶¶ 1, 4, 6–12.) In sum, defendants’ estimat0ion of the amount in controversy is

25
     1
26     Nonetheless, plaintiff classified his complaint in the Kern County Superior Court as an
     unlimited action. (See Doc. No. 2-1 at 1.) In California, such classification implies that the
27   amount in controversy exceeds $25,000, or the case “otherwise violate[s] the necessary
     conditions for classification as a limited civil case.” Stratton v. Beck, 9 Cal. App. 5th 483, 493
28   (2017) (alteration in original) (citation omitted).
                                                         2
     Case 1:20-cv-00061-DAD-JLT Document 37 Filed 03/31/21 Page 3 of 11


 1   calculated as follows:

 2
                    Plaintiff’s Claims                      Estimated Class Damages 2016 to 2019
 3
               Claim for Unpaid Overtime                                  $1,771,020.39
 4
            Claim for Meal Period Premiums                                $1,172,619.54
 5
             Claim for Rest Break Premiums                                $1,172,619.54
 6
           Claim for Wage Statement Penalties                       $1,168,000.00 (2019 only)
 7
                         Subtotal                                         $5,284,259.47
 8
         Attorneys’ Fees Calculated at 25% Rate                           $1,321,064.87
 9
                          Total                                           $6,605,324.342
10

11   (Doc. Nos. 2-2 at 5; 6-2 ¶ 14.)
12                                         LEGAL STANDARD
13          A suit brought in state court may be removed to federal court if the federal court would
14   have had original jurisdiction over the suit. 28 U.S.C. § 1441(a); see also Libhart v. Santa
15   Monica Dairy Co., 592 F.2d 1062, 1064 (9th Cir. 1979) (“The removal jurisdiction of the federal
16   courts is derived entirely from the statutory authorization of Congress.”). Under CAFA, federal
17   courts have original jurisdiction “over certain class actions, defined in [28 U.S.C.] § 1332(d)(1), if
18   the class has more than 100 members, the parties are minimally diverse, and the amount in
19   controversy exceeds $5 million.” Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S.
20   81, 84–85 (2014) (citing Standard Fire Ins. Co. v. Knowles, 568 U.S. 588, 592 (2013)).
21   “Congress enacted CAFA to ‘curb perceived abuses of the class action device which, in the view
22   of CAFA’s proponents, had often been used to litigate multi-state or even national class actions in
23   state courts.’” Singh v. Am. Honda Fin. Corp., 925 F.3d 1053, 1067 (9th Cir. 2019) (quoting
24   United Steel v. Shell Oil Co., 602 F.3d 1087, 1090 (9th Cir. 2010)). The Supreme Court has held
25   that there is “no presumption against removal jurisdiction [under CAFA] and that CAFA should
26
27   2
       This estimation excludes plaintiff’s other claims, such as “failure to reimburse expenses, failure
     to timely pay wages at the time of termination, failure to timely pay wages during employment,
28   unpaid minimum wages, and failure to keep requisite payroll records.” (Doc. No. 6-2 ¶ 15.)
                                                      3
     Case 1:20-cv-00061-DAD-JLT Document 37 Filed 03/31/21 Page 4 of 11


 1   be read ‘with a strong preference that interstate class actions should be heard in a federal court if

 2   properly removed by any defendant.’” Allen v. Boeing Co., 784 F.3d 625, 633 (9th Cir. 2015)

 3   (alteration in original) (quoting Dart Cherokee, 574 U.S. at 89).

 4          “The burden of establishing removal jurisdiction, even in CAFA cases, lies with the

 5   defendant seeking removal.” Washington v. Chimei Innolux Corp., 659 F.3d 842, 847 (9th Cir.

 6   2011) (citation omitted); see also Guglielmino v. McKee Foods Corp., 506 F.3d 696, 700 (9th

 7   Cir. 2007) (“[T]he plaintiff is ‘master of her complaint’ and can plead to avoid federal

 8   jurisdiction.”). “A defendant seeking removal must file in the district court a notice of removal

 9   ‘containing a short and plain statement of the grounds for removal . . . .’” Ibarra v. Manheim

10   Investments, Inc., 775 F.3d 1193, 1197 (9th Cir. 2015) (quoting 28 U.S.C. § 1446(a)). “‘[W]hen

11   a defendant seeks federal-court adjudication, the defendant’s amount-in-controversy allegation

12   should be accepted when not contested by the plaintiff or questioned by the court.’ ‘[A]

13   defendant’s notice of removal need include only a plausible allegation that the amount in

14   controversy exceeds the jurisdictional threshold,’” and “need not contain evidentiary

15   submissions.” Arias v. Residence Inn by Marriott, 936 F.3d 920, 922, 927 (9th Cir. 2019)

16   (emphasis added) (quoting Dart Cherokee, 574 U.S. at 87–89; Ibarra, 775 F. 3d at 1197); see

17   also 28 U.S.C.A. § 1446(c)(2) (With certain exceptions, “the sum demanded in good faith in the

18   initial pleading shall be deemed to be the amount in controversy”).

19          “Evidence establishing the amount is required by § 1446(c)(2)(B) only when the plaintiff

20   contests, or the court questions, the defendant’s allegation.” Dart Cherokee, 574 U.S. at 89. If
21   evidence is required, “[b]oth parties may submit evidence supporting the amount in controversy

22   before the district court rules.” Harris v. KM Indus., Inc., 980 F.3d 694, 699 (9th Cir. 2020).

23   Nonetheless, the defendant seeking removal bears the ultimate burden of showing “by a

24   preponderance of the evidence that the aggregate amount in controversy exceeds $5 million when

25   federal jurisdiction is challenged.” Ibarra, 775 F. 3d at 1197; see also Sanchez v. Monumental

26   Life Ins. Co., 102 F.3d 398, 404 (9th Cir. 1996) (observing that a preponderance of the evidence
27   means “it is ‘more likely than not’ that the amount in controversy exceeds” the jurisdictional

28   threshold.). This burden may be satisfied by submitting “affidavits or declarations, or other
                                                       4
     Case 1:20-cv-00061-DAD-JLT Document 37 Filed 03/31/21 Page 5 of 11


 1   ‘summary-judgment-type evidence relevant to the amount in controversy at the time of

 2   removal,’” Ibarra, 775 F. 3d at 1197, or by relying on a chain of reasoning that includes

 3   reasonable assumptions. LaCross v. Knight Transp. Inc., 775 F.3d 1200, 1202 (9th Cir. 2015);

 4   see also Arias, 936 F.3d at 925 (holding that “[a]n assumption may be reasonable if it is founded

 5   on the allegations of the complaint.”). Removal is proper “if the district court finds, by a

 6   preponderance of the evidence, that the amount in controversy exceeds” the jurisdictional

 7   threshold. Dart Cherokee, 574 U.S. at 88 (citations omitted).

 8          The amount in controversy is not the amount of damages that plaintiff will likely recover,

 9   see Chavez v. JPMorgan Chase & Co., 888 F.3d 413, 417 (9th Cir. 2018), nor is it “a prospective

10   assessment of defendant’s liability,” Lewis v. Verizon Commc’ns, Inc., 627 F.3d 395, 401 (9th

11   Cir. 2010). Rather, it “is simply an estimate of the total amount in dispute.” Id. Thus, the

12   amount in controversy merely “reflects the maximum recovery the plaintiff could reasonably

13   recover.” Arias, 936 F.3d at 927 (emphasis added).

14                                               ANALYSIS

15          Defendants claim that the court has CAFA jurisdiction over this action because there is

16   minimal diversity between the parties, at least 101 class members,3 and over $5 million is in

17   controversy (exclusive of interest and costs). (Doc. Nos. 1 ¶¶ 4–5, 10–11; 2-2 ¶¶ 4–8.) The only

18   issue before the court in resolving the pending motion is the amount in controversy. More

19   precisely, plaintiff argues that “all of Defendants’ calculations [as to the amount in controversy]

20   should be disregarded” because they are based on speculations and assumptions. (Doc. No. 3 at
21   5–6, 8.) For reasons explained below, the court concludes that defendants have failed to meet

22   their burden of establishing, by a preponderance of the evidence, the amount in controversy as to

23   plaintiff’s wage statement claim and attorneys’ fees in connection with that claim.4

24
     3
       Flood states that “Defendant Avantor does not have any employees who fall within” plaintiff’s
25   putative class definition. (Doc. Nos. 2-2 ¶ 8; 6-2 ¶ 4e.) It appears, therefore, that all members of
26   plaintiff’s proposed class are current or were former employees of defendant NuSil only. (See
     Doc. Nos. 2-2 ¶¶ 4–7; 6-2 ¶¶ 4a–d.)
27
     4
       The court need not and does not address the other aspects of defendants’ estimated amount in
28   controversy based on other claims.
                                                     5
     Case 1:20-cv-00061-DAD-JLT Document 37 Filed 03/31/21 Page 6 of 11


 1   A.     Claim for Wage Statement Penalties (7th Cause of Action)

 2          Plaintiff’s seventh claim is based on defendants’ alleged intentional and willful failure to

 3   provide plaintiff and the putative class members with “complete and accurate wage statements” of

 4   the total number of work hours. (Doc. No. 2-1, Compl. ¶ 97.) In California, employers must

 5   furnish their employees with “an accurate itemized statement in writing” showing, among other

 6   things, gross wages earned, hourly rates, and the corresponding number of hours worked at each

 7   hourly rate. Cal. Lab. Code § 226(a). If an employer knowingly and intentionally fails to do so,

 8   the employee suffering injury “is entitled to recover the greater of all actual damages or fifty

 9   dollars ($50) for the initial pay period in which a violation occurs and one hundred dollars ($100)

10   per employee for each violation in a subsequent pay period, not to exceed an aggregate penalty of

11   four thousand dollars ($4,000).” Cal. Lab. Code § 226(e).

12          Defendants argue that $1,168,000 is the maximum amount in dispute which plaintiff could

13   reasonably recover were plaintiff to prevail on the seventh claim, which is calculated as follows:

14   $4,000 in maximum statutory penalty x 292 full-time employees in 2019 = $1,168,000.5 (Doc.

15   Nos. 2-2 ¶ 7; 6 at 10; 6-2 ¶ 13; see also Doc. No. 2-1, Compl. ¶¶ 95–101.) There are three

16   assumptions underlying this estimate advanced by defendants: (1) a $4,000 maximum statutory

17   penalty; (2) the number of full-time employees defendants had in 2019; (3) and a 100% violation

18   rate of § 226(a) as to all of defendants’ full-time employees in 2019.

19          In support of the second assumption, defendants’ employee Flood declares, based on her

20   experience working in defendants’ human resources departments and review of the relevant
21

22   5
       Defendants argue that this calculation is “conservative” because it includes only “those
     employees at NuSil” in 2019, and not those from 2016 to 2018. (Doc. No. 6 at 10.) It is
23   questionable whether the penalties under California Labor Code § 226(e) is recoverable for events
     preceding 2019 since a claim for such penalties would be subject to California Code of Civil
24   Procedure § 340’s one-year time limitations, and plaintiff filed the complaint in the Kern County
     Superior Court in January 2020 (Doc. No. 2-1 at 3). See Soto v. Tech Packaging, Inc., No. ED
25   CV 19-1766-MWF, 2019 WL 6492245, at *6 (C.D. Cal. Dec. 3, 2019) (“Claims for penalties
     under section 226 are subject to a one-year statute of limitations.”); Falk v. Children's Hosp. Los
26   Angeles, 237 Cal. App. 4th 1454, 1469 (2015) (applying California Code of Civil Procedure §
     340 to determine whether a claim for penalties under California Labor Code § 226(e) is time-
27   barred). The court need not reach this issue, however, since defendants have neither argued nor
     demonstrated that § 226(e) penalties preceding 2019 should be included in their calculation of the
28   amount in controversy. (See Doc. Nos. 2-2 at 5; 6 at 10.)
                                                      6
     Case 1:20-cv-00061-DAD-JLT Document 37 Filed 03/31/21 Page 7 of 11


 1   employment records, that there were 292 employees in 2019 who fit plaintiff’s definition of the

 2   putative class. (Doc. No. 6–2 ¶ 4d.) The court finds this assumption reasonable and supported by

 3   the evidence presented.

 4          As for the first and third assumptions upon which defendants’ calculation relies, plaintiff

 5   contends that defendants have not established the factual basis for those assumptions by a

 6   preponderance of the evidence. (Doc. Nos. 3 at 8–9; 7 at 5–6.) The court agrees in part.

 7   Defendants have failed to establish the assumption on the $4,000 in maximum statutory penalty

 8   by a preponderance of the evidence.6 (See Doc. Nos. 6 at 10; 6–2 ¶ 13.) There is neither

 9   evidence nor allegations in plaintiff’s complaint to support that assumption, and defendants point

10   to none in their opposition to the pending motion. (See Doc. Nos. 2-1, Compl.; 2-2, 6-2.) Thus,

11   defendants’ assumption of a maximum statutory penalty is unreasonable and must be disregarded.

12   See, e.g., Garcia v. Shasta Beverages Inc., No. CV 19-10222 PA (AFMx), 2020 WL 598508, at

13   *4–5 (C.D. Cal. Feb. 5, 2020) (holding that the defendants have failed to establish $4,000 in

14   maximum statutory penalty by a preponderance of the evidence in calculating the amount in

15   controversy under CAFA); Zamarripa v. Superior Talent Res., Inc., No. SA CV 19-0982-DOC

16   (MAAx), 2019 WL 3246502, at *5 (C.D. Cal. July 19, 2019) (holding that “it is unreasonable to

17   assume $4,000 in statutory damages is in dispute for each Class Member.”); Marshall v. Faneuil,

18
     6
19     As to the third assumption, district courts in this circuit have found a 100% violation rate to be
     reasonable in calculating the amount in dispute of a wage statement claim under certain
20   circumstances. For example, if an employer is alleged to have failed to consistently and
     accurately itemize the unpaid meal or rest periods of its employees’ wage statements, since a
21   wage statement claim is a “derivative” of the allegations of meal or rest period violations.
22   Gipson, 2020 WL 4048503, at *8; see, e.g., Hender v. Am. Directions Workforce LLC, No. 2:19-
     cv-01951-KJM-DMC, 2020 WL 5959908, at *7 (E.D. Cal. Oct. 8, 2020) (holding that one meal
23   or one rest period violation per week “serve[s] as the basis for a calculation of wage statement
     penalties based on a 100 percent violation rate.”); Cavada v. Inter-Cont’l Hotels Grp., Inc., No.
24   19CV1675-GPC(BLM), 2019 WL 5677846, at *8 (S.D. Cal. Nov. 1, 2019) (“[S]ince one missed
     meal and rest period was reasonable, that would mean that every wage statement was inaccurate
25   and subject to the penalties.”); Archuleta v. Avcorp Composite Fabrication, Inc., No. CV 18-8106
26   PSG (FFMx), 2018 WL 6382049, at *6 (C.D. Cal. Dec. 6, 2018) (“To accept the assumption that
     employees’ wage statements were inaccurate during each pay period, one needs only assume that
27   each employee worked at least one day per pay period.”). Although the 100% violation rate
     presumed by defendants here may be reasonable in light of the foregoing, the court need not reach
28   that issue in light of the conclusions reached above.
                                                        7
     Case 1:20-cv-00061-DAD-JLT Document 37 Filed 03/31/21 Page 8 of 11


 1   Inc., No. 2:17-cv-01975-KJM-CKD, 2018 WL 3738372, at *3 (E.D. Cal. Aug. 7, 2018) (holding

 2   the “assumption that plaintiff will recover the statutory maximum penalty for each pay period . . .

 3   is not supported by the evidence defendant presents” and, as a result, the defendants have failed to

 4   meet their burden).

 5            More significantly, the evidence submitted by defendants demonstrates that they could not

 6   have incurred $4,000 in maximum statutory penalty per employee in a year. For instance, their

 7   employee Flood attests that there are “26 pay periods in each year,” suggesting that defendants

 8   could have only provided a maximum of 26 inaccurate wage statements each year per employee.

 9   (Doc. No. 6-2 ¶ 5.) It follows that the maximum penalty plaintiff could recover under § 226(e) on

10   behalf of each proposed class member in a year is $2,550 (1st violation x $50 + 25 remaining

11   violations x $100). However, it would not be appropriate for the court to assume an alternative

12   penalty of $2,550 to be reasonable. As the Ninth Circuit has instructed, district courts “should

13   weigh the reasonableness of the removing party’s assumptions, not supply further assumptions of

14   its own.” Harris, 980 F.3d at 701 (emphasis added). Therefore the court will exclude the

15   $1,168,000 in its entirety thereby reducing defendants’ estimated amount in controversy to

16   $5,437,324.34.7

17   B.       The Amount of Attorneys’ Fees in Controversy

18            “‘[A] court must include future attorneys’ fees recoverable by statute or contract when

19   assessing whether the amount-in-controversy requirement is met.’ The defendant retains the

20   burden, however, of proving the amount of future attorneys’ fees by a preponderance of the
21   evidence.” Arias, 936 F.3d at 927 (quoting Fritsch v. Swift Transportation Co. of Arizona, LLC,

22   899 F.3d 785, 788, 794 (9th Cir. 2018)). In his complaint, plaintiff seeks the award of attorneys’

23   fees under various provisions of the California Labor Code and Code of Civil Procedure. (Doc.

24   No. 2-1, Compl. ¶¶ 8, 15, 27, 48, 51, 56.) There is no dispute between the parties that attorneys’

25   fees are recoverable under these statutes (see Doc. Nos. 3, 6, 7). In dispute, however, is whether

26   defendants have established by a preponderance of the evidence that the attorneys’ fees in
27

28   7
         $6,605,324.34 - $1,168,000 = $5,437,324.34. (See Doc. Nos. 2-2 at 5; 6-2 ¶ 14.)
                                                     8
     Case 1:20-cv-00061-DAD-JLT Document 37 Filed 03/31/21 Page 9 of 11


 1   controversy should be calculated at a rate of 25%. (Doc. No. 7 at 3–4; see also Doc. Nos. 1 ¶ 11;

 2   2-2 ¶ 11; 6-2 ¶ 11.)

 3          Here, defendants submit no evidence to justify the proposed 25% rate for attorneys’ fees

 4   in controversy. (See Doc. Nos. 1, 2-2, 6-2.) Rather, they argue that the rate constitutes a

 5   “reasonable assumption” of attorneys’ fees at the pleading stage as a matter of law regardless of

 6   the lack of evidence to support that percentage award. (Doc. No. 6 at 2, 5.) However, the Ninth

 7   Circuit has rejected calculation of attorneys’ fees in controversy for purposes of CAFA at a 25%

 8   rate as a matter of law, and held instead that “the defendant must prove the amount of attorneys’

 9   fees at stake by a preponderance of the evidence,” noting that courts “may not relieve the

10   defendant of its evidentiary burden by adopting a per se rule for one element of the amount at

11   stake in the underlying litigation.” Fritsch, 899 F.3d at 796 (emphasis added).

12          There is a split among district courts in California as to whether to automatically calculate

13   attorneys’ fees in controversy at a 25%, or a different rate, without evidence in light of the

14   decision in Fritsch. See Avila v. Rue21, Inc., 432 F. Supp. 3d 1175, 1193–94 (E.D. Cal. 2020)

15   (recognizing the split among district courts in California as to whether attorneys’ fees in

16   controversy should be calculated at a 25% rate even without evidence establishing such rate).

17   Compare Ramos v. MOOG Inc., No. CV 19-10775-AB (SSX), 2020 WL 969023, at *4 (C.D. Cal.

18   Feb. 27, 2020) (adopting a 13.86% rate in attorneys’ fees in controversy without evidence

19   establishing such rate); Kastler v. Oh My Green, Inc., No. 19-cv-02411-HSG, 2019 WL 5536198,

20   at *7 (N.D. Cal. Oct. 25, 2019) (adopting a 15% rate in determining the attorneys’ fees in
21   controversy, without evidence, based on custom and experience); Cortez v. United Nat. Foods,

22   Inc., No. 18-CV-04603-BLF, 2019 WL 955001, at *5 (N.D. Cal. Feb. 27, 2019) (applying a 25%

23   rate in determining the attorneys’ fees in controversy because, “[p]laintiff does not raise any

24   factors counseling against the application of the 25% benchmark,” and the record does not reflect

25   “a departure from this benchmark.”); Ramirez v. Benihana Nat’l Corp., No. 18-cv-05575-MMC,

26   2019 WL 131843, at *2 (N.D. Cal. Jan. 8, 2019) (same) with Garcia v. Shasta Beverages Inc.,
27   No. CV 19-10222 PA (AFMx), 2020 WL 598508, at *7 (C.D. Cal. Feb. 5, 2020) (disregarding

28   the proposed 25% rate in attorneys’ fees in controversy for lack of evidentiary support); Snow v.
                                                       9
     Case 1:20-cv-00061-DAD-JLT Document 37 Filed 03/31/21 Page 10 of 11


 1   Watkins & Shepard Trucking, Inc., No. ED CV 18-2206-DMG (SPx), 2019 WL 1254571, at *4

 2   (C.D. Cal. Mar. 18, 2019) (same); Zamarripa, 2019 WL 3246502, at *6 (same). It is the

 3   undersigned’s view that in Fritsch the Ninth Circuit required that any rate of attorneys’ fees in

 4   controversy be established by a preponderance of the evidence. See Gipson v. Champion Home

 5   Builders, Inc., No. 1:20-cv-00392-DAD-SKO, 2020 WL 4048503, at *9 (E.D. Cal. July 20, 2020)

 6   (“Consistent with the Ninth Circuit’s opinion in Fritsch, the court will not relieve defendant of its

 7   evidentiary burden in this regard.”); Castillo v. Trinity Servs. Grp., Inc., No. 1:19-cv-01013-

 8   DAD-EPG, 2020 WL 3819415, at *9 (E.D. Cal. July 8, 2020) (same); Avila, 432 F. Supp. 3d at

 9   1193 (same).

10           Here, because defendants have failed to establish the proposed 25% rate in attorneys’ fees

11   in controversy by a preponderance of the evidence, the court will decline to incorporate

12   defendants’ proposed rate into the amount-in-controversy calculation. See, e.g., Arias, 936 F.3d

13   at 928 (declining to calculate attorneys’ fees in controversy at a 25% rate without evidentiary

14   support); Schwarz v. Triwest Healthcare All. Corp., No. 2:20-cv-00312 KJM EFB, 2020 WL

15   4195778, at *4 (E.D. Cal. July 21, 2020) (same); Salazar v. PODS Enters., LLC, No. 19-cv-260-

16   MWF-KKx, 2019 WL 2023726, at *9 (C.D. Cal. May 8, 2019) (same). But see, e.g., Felipe

17   Vasquez v. RSI Home Products, Inc., et. al., No. 8:20-cv-01494-JWH-JDEx, 2020 WL 6778772,

18   at *10 (C.D. Cal. Nov. 12, 2020) (relying on court awards of attorneys’ fees to plaintiff’s attorney

19   in two previous class action cases as evidence supporting a finding that a 25% rate is reasonable);

20   Lopez v. First Student, Inc., 427 F. Supp. 3d 1230, 1238 (C.D. Cal. 2019) (same); Gonzalez v.
21   Comenity Bank, No. 1:19-cv-00348-AWI-EPG, 2019 WL 5304925, at *11 (E.D. Cal. Oct. 21,

22   2019) (factoring attorneys’ fees into the amount-in-controversy calculus based on counsel’s

23   affidavit stating his hourly rate and the court’s knowledge of customary rates in comparable

24   cases); Reyes v. Staples Office Superstore, LLC, 2019 WL 4187847, at *5 (C.D. Cal. Sept. 3,

25   2019) (same). Without the proposed 25% rate in attorneys’ fees in controversy, or $1,321,064.87,

26   defendants’ estimated total amount in controversy is reduced to $4,116,259.47—well below the
27   /////

28   /////
                                                      10
     Case 1:20-cv-00061-DAD-JLT Document 37 Filed 03/31/21 Page 11 of 11


 1   jurisdictional threshold.8 (Doc. Nos. 2-2 at 5; 6-2 ¶ 14.) Moreover, even if the court were to

 2   assume a 15% attorneys’ fee award, or $617,438.92,9 was per se reasonable, see Kastler, 2019

 3   WL 5536198, at *7, and add that into the reduced amount in controversy, that would still put the

 4   total amount in controversy at $4,733,698.39 – below the threshold amount.10 But see Harris,

 5   980 F.3d at 701 (holding that courts should “not supply further assumptions of its own,” and

 6   should only weigh the reasonableness of the assumptions given by the removing party).

 7                                              CONCLUSION

 8             Because defendants have failed to establish that the amount in controversy exceeds $5

 9   million, as required by § 1332(d)(1), the court has no CAFA jurisdiction over this action. The

10   court declines to reach defendants’ remaining amount-in-controversy calculation based on the

11   other claims and costs.11 Because defendants have failed to satisfy their burden of establishing

12   removal jurisdiction by a preponderance of the evidence, plaintiff’s motion to remand (Doc. No.

13   3) is GRANTED. This lawsuit is hereby REMANDED to the Kern County Superior Court.

14   IT IS SO ORDERED.
15
           Dated:    March 30, 2021
16                                                      UNITED STATES DISTRICT JUDGE

17

18   8
       $5,437,324.34 (without the wage statement claim) - $1,321,064.87 in attorneys’ fees in
19   controversy = $4,116,259.47. (See supra note 7.)

20   9
          $4,116,259.47 x 0.15 = $617,438.92.
21   10
       $4,116,259.47 (without the wage statement claim and attorneys’ fees in controversy) +
22   $617,438.92 in attorneys’ fees in controversy = $4,733,698.39.
     11
23      In addition to the other claims, defendants suggest that between $33,000 and $150,000 in costs
     for appointment of receiver should be included in the amount-in-controversy calculus, given that
24   plaintiff seeks the appointment of a receiver as relief in the complaint. (Doc. No. 6-1, Fassett
     Decl. ¶¶ 4–6.) It is unclear, however, if such costs should be incorporated as part of an amount in
25   controversy. See Fritsch, 899 F.3d at 793 (defining “amount in controversy” to include “damages
26   (compensatory, punitive, or otherwise), the costs of complying with an injunction, and attorneys’
     fees awarded under fee-shifting statutes or contract,” but exclusive of “any interests and [other]
27   costs”). Nevertheless, even if $150,000 in costs for appointing a receiver is added to the reduced
     amount in controversy of $4,116,259.47, defendants still fall short of the $5 million jurisdictional
28   threshold.
                                                      11
